Citation Nr: 0844707	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability with degenerative joint disease and lumbar strain.

4.  Entitlement to a disability rating greater than 
20 percent for residuals of a left hip fracture with 
degenerative changes.

5.  Entitlement to an initial rating greater than 10 percent 
for right hip tendonitis as secondary to service-connected 
residuals of a left hip fracture with degenerative changes.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from June 1975 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's application 
to reopen a previously denied claim of service connection for 
a left knee disability and also denied claims of service 
connection for a right knee disability and for a low back 
disability with degenerative joint disease and lumbar strain.  
The RO also assigned a 20 percent rating to the veteran's 
service-connected residuals of a left hip fracture with 
degenerative changes effective February 12, 2004, and granted 
service connection for right hip tendonitis as secondary to 
service-connected residuals of a left hip fracture with 
degenerative changes, assigning a 10 percent rating effective 
February 12, 2004.  

The Board observes that, in a March 1986 rating decision, the 
RO denied, in pertinent part, the veteran's claim of service 
connection for a left knee disability.  The veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a left knee disability is as stated on 
the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a March 1986 rating decision, the RO denied a claim of 
service connection for a left knee disability.

3.  New and material evidence has been received since March 
1986 in support of the veteran's claim of service connection 
for a left knee disability.

4.  The veteran's current bilateral knee arthritis is not 
related to active service.

5.  The veteran's current low back disability is not related 
to active service.

6.  The veteran's service-connected residuals of a left hip 
fracture with degenerative changes are not manifested by 
malunion of the femur with marked knee or hip disability.

7.  The veteran's service-connected right hip tendonitis is 
manifested by, at worst, limitation of motion due to obesity 
and complaints of pain at the end points of all ranges of 
motion.


CONCLUSIONS OF LAW

1.  The March 1986 RO decision, which denied the veteran's 
claim of service connection for a left knee disability, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104 (2008).

2.  Evidence received since the March 1986 RO decision in 
support of the claim of service connection for a left knee 
disability is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Bilateral knee arthritis was not incurred in active 
service nor may it be so presumed.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

4.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

5.  The criteria for a disability rating greater than 
20 percent for residuals of a left hip fracture with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5299-5255 (2008).

6.  The criteria for an initial rating greater than 
10 percent for right hip tendonitis as secondary to service-
connected residuals of a left hip fracture with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
DC 5024 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in April and in May 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence showing that his service-connected 
bilateral hip disability had worsened or relating his claimed 
bilateral knee and low back disabilities to active service 
and noted other types of evidence the veteran could submit in 
support of his claims.  The veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, although the 
evidence supports reopening the previously denied claim of 
service connection for a left knee disability, the evidence 
does not support granting service connection for any of the 
veteran's claimed disabilities.  The evidence also does not 
support granting an increased rating for residuals of a left 
hip fracture or a higher initial rating for right hip 
tendonitis.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard , 4 Vet. App. at 394.  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The April 2004 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claim of service connection for a left knee disability, 
and noted the evidence needed to substantiate the underlying 
claim.  That correspondence satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the veteran 
notified VA in May 2007 that he had no further information or 
evidence to submit in support of his claims.

The veteran's higher initial rating claim for right hip 
tendonitis is a "downstream" element of the RO's grant of 
service connection for this disability in the currently 
appealed rating decision issued in November 2004.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As noted, 
in April and in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
this claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the November 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for right hip tendonitis, and because the 
veteran's higher initial rating claim for right hip 
tendonitis is being denied in this decision, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for right hip tendonitis originates from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable to this claim.  With respect 
to the veteran's increased rating claim for residuals of a 
left hip fracture, however, he received Vazquez-Flores notice 
in May 2008.  Thus, the Board finds that VA met its duty to 
notify the appellant of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because all of the veteran's claims are being denied, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328; see also Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.

The veteran has contended that certain of his Social Security 
Administration (SSA) records are missing.  A review of the 
claims file shows, however, that the veteran's complete SSA 
disability benefits file, including copies of several SSA 
disability benefits decisions, were obtained by the RO and 
associated with his claims file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a left knee disability 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The veteran has been provided with VA examinations which 
address the contended causal relationships between his 
current bilateral knee arthritis, his current low back 
disability, and active service.  The veteran also has been 
provided with VA examinations which address the current 
nature and severity of his service-connected bilateral hip 
disabilities.  Thus, the Board concludes that additional 
examinations are not necessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran seeks to reopen a previously denied claim of 
service connection for a left knee disability.

In March 1986, the RO denied, in pertinent part, the 
veteran's claim of service connection for a left knee 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Because the 
veteran did not appeal this decision, the March 1986 RO 
decision became final.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen a claim 
of service connection for a left knee disability, the 
evidence before VA at the time of the prior final RO decision 
in March 1986 consisted of the veteran's service medical 
records and a report of VA examination in February 1986.  In 
the narrative for this rating decision, the RO found that, 
although the veteran incurred a left knee contusion in 
January 1978 during active service and was placed on a 
limited physical profile, his February 1986 VA examination, 
including left knee x-rays, was negative.  Thus, the claim 
was denied.

The newly submitted evidence consists of additional post-
service VA and private outpatient treatment records, the 
veteran's SSA records, and lay statements.  

The veteran's SSA records indicate that, although SSA 
initially determined in May 1993 that the veteran was not 
disabled, it subsequently determined in July 2005 that the 
veteran was disabled by osteoarthritis.  A review of the 
medical evidence in the veteran's SSA file shows that, on 
private outpatient treatment in January 2004, the veteran's 
complaints included bilateral knee pain.  Physical 
examination showed 5/5 muscle strength in all muscle groups 
in the bilateral lower extremities, 2+ reflexes in the 
bilateral knees, no evidence of sensory deficits, a negative 
straight leg raise test, and a mild antalgic gait.  Range of 
motion testing of the left knee showed 0 to 135 degrees of 
flexion and extension, no instability, and diffuse tenderness 
to palpation.  The assessment included bilateral knee pain.

On VA examination in August 2004, the veteran had a normal 
range of motion in both knees.

On VA general medical examination in March 2006, the 
veteran's complaints included constant bilateral knee pain 
which was 10/10 on a pain scale when flared-up and baseline 
severity of 6/10, and bilateral knee weakness, stiffness, 
swelling, and locking.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran experienced flare-ups of knee pain 7 times a day 
for approximately 30 minutes each time.  His flare-ups of 
knee pain impaired his ability to perform his activities of 
daily living when they occurred because they affected his 
mobility and made it difficult to get dressed.  Physical 
examination showed a positive antalgic gait with use of a 
cane, no edema, ecchymosis, or erythema in the left knee, 
mild generalized left knee anterior tenderness, and no joint 
line tenderness, laxity, or effusion.  Range of motion 
testing of the left knee showed 45 degrees of flexion with 
pain at the end point of flexion, 0 degrees of extension, and 
no further limitation of motion or pain on repeated 
movements.  X-rays showed osteoarthritic changes in all joint 
compartment but no fracture or joint effusion.  The diagnoses 
included bilateral knee strain with degenerative joint 
disease.

On VA joints examination in May 2007, the veteran's 
complaints included constant left knee pain.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran reported that his left knee 
pain averaged 6-8/10 in intensity (6 at rest and 8 on walking 
or standing up for a long time).  The veteran also reported 
that he occasionally experienced "big flare-ups" every 3 or 
4 months.  He denied any left knee swelling, locking, giving 
way, fatigability, or lack of endurance.  He had used a cane 
for the previous 3 years.  The veteran stated that, during 
service, he injured his left knee and then he corrected a 
left knee dislocation himself at that time although no 
dislocation was found by his in-service examiner.  He also 
stated that being in traction once had caused his left knee 
arthritis.  Physical examination of the left knee showed 
normal stability, no swelling, ankylosis, inflammatory 
arthritis, effusion, or deformities, and tenderness to 
palpation over the lateral aspect.  Range of motion testing 
of the left knee showed extension to 0 degrees and flexion to 
90 degrees with constant flinching of his face and guarding 
of his movements during range of motion testing.  Repetitive 
movements of the left knee showed no decrease in range of 
motion or joint function.  There was some wear on the lateral 
aspect of both shoes.  The veteran had a slow antalgic gait 
and used a cane.  X-rays showed osteoarthritic changes in all 
3 compartments with no effusion.  The VA examiner noted that 
the veteran was morbidly obese, with a body mass index of 47, 
and had developed arthritis in all of his joints and had 
specific injuries once on the left knee.  This examiner 
concluded that the veteran's degenerative joint disease of 
the lower extremities, excluding the hips, were more likely 
related to his morbid obesity and less likely than not 
related to his service-connected left hip fracture.  The 
diagnoses included left knee tricompartment arthritis.

In lay statements submitted by the veteran and others in 
support of his application to reopen his previously denied 
service connection claim for a left knee disability, all of 
these individuals contend that the veteran is seriously 
disabled due to multiple orthopedic disabilities, including a 
left knee disability which, they contend, he incurred during 
active service.  The veteran also specifically disputed the 
VA examiner's May 2007 determination that his left knee 
disability was more likely due to his morbid obesity than to 
his service-connected left hip fracture residuals.

With respect to the veteran's application to reopen a claim 
of service connection for a left knee disability, the Board 
notes that the evidence which was of record in March 1986 
showed that, although the veteran had injured his left knee 
during active service, he had no current left knee disability 
which could be attributed to active service.  The new 
evidence shows that the veteran currently experiences a left 
knee disability which could be attributed to active service.  
This evidence is new, in that it has not been submitted 
previously to agency adjudicators and it is not cumulative or 
redundant of evidence which was of record at the time of the 
prior claim.  Thus, it is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
Because new and material evidence has been received, the 
Board finds that the previously denied claim of service 
connection for a left knee disability is reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for a left knee disability, the Board must adjudicate this 
claim on the merits.  Because the veteran also claims that he 
incurred a right knee disability, the Board will adjudicate 
both of these claims as a claim of service connection for a 
bilateral knee disability.  The veteran also contends that he 
incurred a low back disability with degenerative joint 
disease and lumbar strain during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that, at his 
enlistment physical examination in March 1975, the veteran 
denied any relevant medical history.  Clinical evaluation was 
normal except for a scar near the left eye.

In November 1977, the veteran complained of low back pain 
after lifting ammunition boxes.  He denied any prior history 
of low back pain.  Objective examination showed no obvious 
spasm or deformity, a full range of motion, and tenderness to 
palpation in the mid-lumbar paraspinous muscle.  The 
impression was strain.  

On January 7, 1978, the veteran complained of a left knee 
injury in a soccer game.  He reported that someone had kicked 
the medial aspect of his left knee and that his left patella 
subluxed.  Objective examination showed minimal peripatellar 
swelling, no effusion, a full range of motion, and mild 
tenderness to palpation in the patella but the left knee 
otherwise was normal.  The assessment was contusion.  The 
veteran was placed on limited duty.

On January 8, 1978, the veteran reported that his left knee 
was somewhat improved.  Objective examination showed a 
decreased range of motion in the left knee, with full 
extension only 20 to 30 degrees, mild light effusion, 
tenderness to palpation over the medial anterior femoral 
tubercle and upper half of the medial collateral ligament, no 
laxity, a pain free patella, and mobility within normal 
limits.  The assessment was unchanged.

On January 9, 1978, the veteran complained of being hit on 
the left leg and getting his "knee thrown out of joint" 
while playing soccer on January 7, 1978.  He said that he had 
been told that he had a "bad sprain."  Objective 
examination showed some increased swelling.  The impression 
was some increased swelling but otherwise unchanged from 
prior examination.  Left knee x-rays in January 1978 were 
within normal limits.  The assessment was knee contusion.    


In September 1981, the veteran was involved in a motor 
vehicle accident which resulted in a left hip fracture and 
surgical repair.

The veteran elected not to undergo a separation physical 
examination in March 1982.

The post-service medical evidence shows that, on VA 
examination in January 1986, the veteran's complaints 
included left knee discomfort.  He reported that, during 
active service, his left knee cap "was dislocated causing 
swelling and pain."  Physical examination of the left knee 
showed no pain, swelling, or tenderness, and flexion to 
140 degrees.  Left knee x-rays were normal.  The impressions 
included left knee injury with degenerative joint disease.

VA right knee x-rays in June 2002 showed degenerative joint 
disease.

A review of the veteran's SSA records shows that, on private 
outpatient treatment in October 2003, the veteran's 
complaints included back and knee problems.  He reported 
frequent on-the-job injuries as well as being involved in a 
motor vehicle accident during active service.  He could sit 
and stand for about 15 minutes, walk about 2-3 blocks, and 
was able to climb stairs "somewhat."  He did not use any 
assistance in ambulation.  Physical examination showed morbid 
obesity, no tenderness or scoliosis in the back, paraspinal 
muscle spasms.  Range of motion testing of the back showed a 
restricted range of motion with straight leg raising to 
60 degrees, forward flexion to 30 degrees, lateral flexion to 
25 degrees, rotation to 25 degrees, and extension to 
5 degrees.  X-rays of the lumbosacral spine showed 
degenerative disc disease at L3-4 and multi-level lumbar 
spondylosis and facet osteoarthritis.  The assessment was 
multiple injuries to the right knee and lower back region and 
degenerative disc disease of the lumbosacral spine without 
mylopathy or radiculopathy.

On private outpatient treatment in January 2004, the 
veteran's complaints included bilateral knee and low back 
pain.  Physical examination showed negative midline stepoffs 
and no palpable muscle spasms in the lumbosacral spine, mild 
diffuse tenderness to palpation in the lumbosacral spine, a 
negative straight leg raise test and a mild antalgic gait.  
Range of motion testing of the right knee was from 0 to 
130 degrees with no instability and diffuse tenderness to 
palpation.  X-rays of the lumbosacral spine were consistent 
with degenerative disc disease at L3-4.  The assessment 
included chronic low back pains without radiculopathy and 
bilateral knee pains.

On VA general medical examination in March 2006, the 
veteran's complaints included right knee weakness, stiffness, 
swelling, and locking, and constant low back pain which began 
in 2001 and was 4/10 on a pain scale and radiating in to his 
left hip, lower back weakness and stiffness.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  Physical examination showed no edema, 
ecchymosis, or erythema of the lumbar spine or right knee, 
non-tender bilateral paravertebral muscles, negative straight 
leg raise, mild generalized tenderness to the anterior right 
knee, no joint line tenderness, laxity, effusion, or patella 
facet tenderness.  Range of motion testing of the lumbar 
spine showed 45 degrees of flexion, 5 degrees of extension, 
15 degrees of lateral flexion in each direction, 15 degrees 
of rotation in each direction, and pain at end points of all 
ranges of motion.  Range of motion testing of the right 
showed 45 degrees of flexion, 0 degrees of extension, and 
pain at the end point of flexion.  There was no further 
limitation of motion or pain with repeated motion of either 
the back or the right knee.  X-rays of the right knee showed 
no fracture or dislocation, a moderately narrowed medial 
joint compartment with marginal sclerosis, spurring in both 
joint compartments and in the patellofemoral joint, no joint 
effusion, and faint calcifications in the lateral meniscus.  
The radiologist's impression was osteoarthritic changes in 
all joint compartments and worsening degenerative changes and 
knee medial joint compartment of the right knee.  X-rays of 
the lumbosacral spine showed mildly narrowed discs at L3-4 
and L5-S1 and osteoarthritic changes at L5-S1 facet joints.  
The diagnoses included lumbar strain with osteoarthritis and 
knee strain with degenerative joint disease.  

On VA spine examination in May 2007, the veteran complained 
of low back pain since 2001.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran's pain was across his lumbosacral spine but more 
towards the left side and some radiation to the left 
buttocks.  His pain was 4-5/10 on a pain scale and constant.  
He denied any associated features or symptoms.  The veteran 
had walked with a cane for the past 3 years.  He did not use 
a brace or orthotic.  He had to rest every 2 blocks when 
walking.  He denied any unsteadiness or falls.  He reported 
in-service treatment for low back strain after lifting heavy 
ammunition boxes.  The veteran's low back pain had no effect 
on his usual daily activities.  "His morbid obesity puts a 
lot of strain on his weight bearing joints and he has to rest 
every 2 blocks walking distance but mainly because of his 
left hip, both knees, ankles, and feet."  Range of motion 
testing of the cervical spine was normal with pain at the end 
of extension, forward flexion, and lateral flexion.  Repeated 
forward flexion did not decrease the range of motion or spine 
function.  There was no spasm or weakness and only mild to 
moderate tenderness over the lumbosacral muscles without 
spasms.  Range of motion testing of the thoracolumbar spine 
showed forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion to 30 degrees in each direction, 
and lateral rotation to 30 degrees in each direction.  X-rays 
of the lumbosacral spine from 2005 were reviewed.  The VA 
examiner stated that the veteran's low back strain "is 
equally likely as not related to his morbid obesity and his 
left hip condition."  The VA examiner also stated that the 
veteran's degenerative disc disease and degenerative joint 
disease were less likely than not related to his left hip 
condition and more likely than not related to the veteran's 
morbid obesity. The diagnoses were degenerative disc disease 
of the lower spine and low back strain.

On VA joints examination in May 2007, the veteran's 
complaints included right knee pain.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran reported that his right knee 
"does not bother him as much as the left knee and the pain 
is off and on, only when he stands up long (20 minutes) or if 
he walks long about 4 blocks of walking distance."  His 
right knee pain was 4/10 and he denied any swelling, giving 
way, locking, fatigability, or lack of endurance.  His right 
knee pain subsided after 30-60 minutes of rest.  He denied 
any decreased range of motion or joint function during flare-
ups of right knee pain.  "Of course, it is a constant pain 
anyway."  The veteran denied any dislocation or recurrent 
subluxation or inflammatory arthritis.  Physical examination 
showed morbid obesity, normal right knee stability without 
swelling, effusion, or deformities, constant flinching of the 
face and guarding of movements during range of motion 
testing.  Range of motion testing of the right knee showed 
extension to 0 degrees and flexion to 110 degrees.  No 
ankylosis was present.  X-rays of the right knee showed 
osteoarthritic changes in all 3 compartments without effusion 
and worsening degenerative changes and medial joint 
compartment.  The VA examiner opined that the veteran's 
degenerative joint disease of the lower extremities, 
excluding both hips, were more likely related to his morbid 
obesity and less likely than not related to his left hip 
injury.  The diagnoses included right and left knee 
tricompartment arthritis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
bilateral knee disability.  The veteran's service medical 
records show that he was treated for a left knee contusion on 
several occasions in January 1978, several years prior to his 
service separation in April 1982; however, the veteran was 
not treated for a right knee disability during active service 
or within the first post-service year.  Nor was the veteran 
treated for left knee arthritis during active service or 
within the first post-service year; thus, the regulations 
pertaining to presumptive service connection are not 
applicable.  See 38 C.F.R. §§ 3.307, 3.309.  The veteran also 
elected not to undergo a separation physical examination so 
his physical condition at discharge is unknown.  Although the 
veteran has been treated since service separation in April 
1982 for multiple bilateral knee problems, including 
degenerative joint disease, none of his post-service VA or 
private treating physicians have related his claimed 
bilateral knee disability to active service.  Critically, the 
VA examiner concluded in May 2007 that the veteran's 
degenerative joint disease of the lower extremities, 
excluding both hips, were more likely related to his morbid 
obesity and less likely than not related to his service-
connected left hip injury.  Absent medical evidence, to 
include a nexus opinion, relating the veteran's current 
bilateral knee disability to active service, the Board finds 
that service connection for a bilateral knee disability is 
not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
low back disability with degenerative joint disease and 
lumbar strain.  The veteran's service medical records show 
that he was treated once in November 1977 for back strain; 
this complaint appears to have been resolved with in-service 
treatment as there are no further notations of low back 
problems in the veteran's service medical records.  As noted, 
the veteran elected not to undergo a separation physical 
examination in April 1982 so his condition at discharge is 
unknown.  Although the veteran has been treated since service 
separation for multiple low back problems, to include 
osteoarthritis and degenerative disc disease, none of his 
post-service VA or private treating physicians have related 
his low back disability to active service.  Critically, the 
VA examiner concluded in May 2007 that the veteran's 
degenerative disc disease of the lumbar spine was more likely 
than not related to his morbid obesity.  Absent medical 
evidence, to include a nexus opinion, relating the veteran's 
current low back disability to active service, the Board 
finds that service connection for a low back disability with 
degenerative joint disease and lumbar strain is not 
warranted.

Additional evidence in support of the veteran's service 
connection claims includes lay statements submitted in 
support of these claims which described their observations of 
the veteran's orthopedic disabilities.  In this regard, the 
Board observes that lay persons normally are not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he (or anyone else who submitted a lay 
statement on his behalf) has specialized education, training, 
or experience that would qualify any of them to provide an 
opinion on this matter.  Accordingly, the lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), and Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

The veteran also contends that his service-connected 
residuals of a left hip fracture with degenerative changes 
and his service-connected right hip tendonitis are more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the veteran's higher initial rating claim for 
right hip tendonitis, the Board notes that, where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected residuals of a left hip 
fracture with degenerative changes currently is evaluated as 
20 percent disabling by analogy to 38 C.F.R. § 4.71a, 
DC 5299-5255 (femur impairment).  See 38 C.F.R. § 4.71a, 
DC 5299-5255 (2008).  A 20 percent rating is assigned under 
DC 5255 for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is assigned for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is assigned for fracture of the surgical neck of the 
femur with false joint or for fracture of the shaft or 
anatomical neck of the femur with non-union, without loose 
motion, and with weight bearing preserved with the aid of a 
brace.  A maximum 80 percent rating is assigned for a 
fracture of the shaft or anatomical neck of the femur with 
non-union and with loose motion (spiral or oblique fracture).  
Id.

The veteran's service-connected right hip tendonitis 
currently is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5024 (tenosynovitis).  See 38 C.F.R. 
§ 4.71a, DC 5024 (2008).  DC 5024 will be rated on limitation 
of motion of the affected parts as degenerative arthritis 
under DC 5003.  Under DC 5003, degenerative arthritis 
established by x-rays findings will be rated on the basis of 
limitation of motion for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific join or joints involved is non-compensable, a 
10 percent rating is assigned for each major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be confirmed objectively by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, DC 5003 (2008).  For the 
purpose of rating disability from arthritis, 38 C.F.R. 
§ 4.45(f) provides that the hip is considered a major joint.  
See 38 C.F.R. § 4.45(f) (2008).

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination  in March 1975, 
the veteran's history included broken bones which referred to 
a left forearm fracture.  Clinical evaluation was normal 
except for a scar above the left eye.

In October 1981, the veteran was returned to duty following a 
motor vehicle accident which caused a fracture to the left 
acetabulum with left posterior hip dislocation.  X-rays of 
both hips and pelvis in October 1981 showed a single screw 
transfixing the left central acetabular united fracture and 
2 osseous fragments in the superior outer aspect or shelving 
portion and inferior to the femoral joint representing 
detached subchondral fragments.  The impression was open 
reduced internal fixation central acetabular fracture with 
debridement of intra-articular bony fragments.

In November 1981, the veteran was placed on a temporary 
physical profile for 160 days for status-post open reduced 
internal fixation of the right acetabulum (hip joint fracture 
fixed with screw).  (The reference to the right acetabulum 
appears to be a clerical error).

As noted, the veteran declined a separation physical 
examination in March 1982.

The post-service medical evidence shows that, on VA joints 
examination in August 2004, the veteran's complaints included 
bilateral hip pain, stiffness, weakness, fatigue, lack of 
endurance, instability, and locking of the left hip.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran reported flare-ups of 
left hip pain if walking 1 mile and lasting for 2 hours and 
losing 30 percent of left hip function.  He denied any 
dislocation, recurrent subluxation, or inflammatory 
arthritis.  Physical examination showed ambulation "without 
the use of any kind of mechanical aids," a well-healed, non-
tender surgical scar on the left hip, tenderness on deep 
palpation of the left hip over the lateral trochanter, no 
tenderness over the lateral trochanter of the right hip, and 
no contusions or abrasions on the right hip.  The veteran 
complained of pain on flexion of the left hip "at the peak 
of flexion."  Range of motion testing showed flexion to 
90 degrees in the left hip and to 110 degrees in the right 
hip.  There was no lack of endurance, incoordination, or 
fatigability following repetitive use.  No ankylosis was 
present.  Right hip x-rays were negative.  Left hip x-rays 
showed degenerative changes and post-surgery deformity with a 
metallic screw overlying the left acetabulum.  The VA 
examiner opined that it was at least as likely as not that 
the veteran's right hip condition was due to his service-
connected left hip condition because the veteran favored the 
left hip, shifting weight to his right hip and causing some 
inflammation of the right hip tendon.  The diagnosis was 
status-post surgical repair of the left hip with residuals.

The veteran's SSA records show that, on private outpatient 
treatment in October 2003, the veteran's complaints included 
repeated hip injuries "while at work" as well as 
involvement in a motor vehicle accident during active 
service.  Physical examination showed morbid obesity.  The 
assessment included multiple injuries to the left hip area.  

On private outpatient treatment in January 2004, the 
veteran's complaints included bilateral hip pain.  He 
reported his in-service left hip fracture and surgical 
repair.  Physical examination showed 5/5 strength in the 
bilateral lower extremities.  Range of motion testing of the 
left hip showed decreased range of motion with internal and 
external rotation to 5 degrees each, flexion to 70 degrees, 
and adduction to 10 degrees.  Range of motion testing of the 
right hip showed a full active range of motion without 
tenderness to palpation.  X-rays of the left hip showed 
retained hardware with traumatic degenerative joint disease 
and some evidence of avascular necrosis.  The assessment 
included severe traumatic degenerative joint disease of the 
left hip with evidence consistent with avascular necrosis and 
right hip pains.

On VA joints examination in March 2006, the veteran's 
complaints included bilateral hip pain.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran stated that his left hip pain 
began following an in-service motor vehicle accident in 1981 
and his right hip pain began in 2000.  He experienced 
bilateral hip weakness, stiffness, and swelling but denied 
any hip locking.  His left hip pain flare-ups were 10/10 and 
his right hip pain flare-ups were 3/10.  His left hip flare-
ups impaired his ability to perform his activities of daily 
living but his right hip flare-ups did not impair this 
ability.  He used a cane.  He had left his last job due to 
bilateral hip pain.  Physical examination showed no hip 
edema, ecchymosis, or erythema, mild tenderness to the 
anterior and posterior left hip and the anterior right hip, 
mild tenderness to the iliac crest and greater trochanter of 
the left hip but no tenderness in the right hip, and mild 
pain on pelvic compression of the left hip only.  Range of 
motion testing of the left hip showed flexion to 35 degrees, 
extension to 5 degrees, abduction to 25 degrees, adduction to 
5 degrees, internal rotation to 20 degrees, and external 
rotation to 10 degrees.  Range of motion testing of the right 
hip showed flexion to 45 degrees, extension to 10 degrees, 
abduction to 30 degrees, adduction to 10 degrees, internal 
rotation to 25 degrees, and external rotation to 20 degrees.  
The veteran complained of pain at the end points of all 
ranges of motion in both hips but there otherwise was no 
further limitation of motion or pain with repeated motion of 
either hip.  The VA examiner noted that the veteran was able 
to sit in the examination room chair with his hip flexed at 
90 degrees with no obvious discomfort.  From the supine 
position, the veteran's body habitus of being overweight 
contributed to his limited flexion while in this position.  
No ankylosis or inflammatory arthritis was present.  X-rays 
of the left hip showed degenerative changes.  X-rays of the 
right hip were normal.  The diagnoses were status-post left 
hip dislocation and fracture, post-operative, with residual 
effects and right hip strain with tendonitis.  

On VA joints examination in May 2007, the veteran's 
complaints included constant bilateral hip pain which was 
5/10 on a pain scale for the left hip and increased to 8/10 
in the left hip after prolonged standing or walking and was 
6/10 in the right hip.  He denied any giving way, locking, or 
swelling of the hips, but reported a lack of endurance in the 
left hip only.  During flare-ups, the veteran reported 
decreased range of motion in the left hip only.  He denied 
any right hip injuries or dislocation or recurrent 
subluxation in either hip.  He also denied any inflammatory 
arthritis.  The right hip pain had no effect of his 
activities of daily living.  The veteran was left-handed.  
Physical examination showed morbid obesity, constant 
flinching and guarding of movements during all range of 
motion testing, and no tenderness, swelling, or instability 
of the hips.  Range of motion testing of the left hip showed 
flexion to 95 degrees, limited by obesity, internal and 
external rotation to 0 degrees, extension to 10 degrees, 
abduction to 30 degrees, and adduction to 30 degrees.  Range 
of motion testing of the right hip showed flexion to 
95 degrees, limited by obesity, abduction to 45 degrees, 
adduction to 30 degrees, internal rotation to 40 degrees, and 
external rotation to 45 degrees.  Repetitive movements showed 
no decreased range of motion or joint function in the hips.  
No ankylosis was present.  X-rays of the right hip were 
negative.  X-rays of the left hip showed a post-surgery 
deformity with a metallic screw overlying the left 
acetabulum.  The VA examiner stated that the veteran's left 
hip strain was less likely than not related to his service-
connected residuals of a left hip fracture with degenerative 
changes.  The diagnoses included right hip strain with 
tendonitis and left hip status-post dislocation fracture, 
post-operative, with residuals.

On VA outpatient treatment in July 2008, the veteran 
complained of left hip pain.  Physical examination of the 
left hip showed full extension, decreased flexion to 
40 degrees, internal rotation to 30 degrees, external 
rotation to 0 degrees.  X-rays of the left hip showed severe 
degeneration with prior surgical screws still in place.  The 
radiologist's impressions were stable marked post-traumatic 
osteoarthritis of the left hip with possible associated 
osteonecrosis and mild right hip and bilateral sacroiliac 
joint osteoarthritis.  The examiner's assessment was 
traumatic arthritis of the left hip.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating greater 
than 20 percent for residuals of a left hip fracture with 
degenerative changes.  The recent medical evidence shows 
that, at worst, the veteran's service-connected residuals of 
a left hip fracture are manifested by moderate disability.  
This evidence also shows that the veteran had a limited range 
of motion in the left hip and complained of pain on all 
ranges of motion; this appears to be the basis for the 
20 percent rating currently assigned for his service-
connected residuals of a left hip fracture.  See 38 C.F.R. 
§ 4.71a, DC 5299-5255 (2008).  During the pendency of this 
appeal, the veteran's left hip x-rays showed worsening 
degenerative changes and degenerative joint disease.  
Although the veteran's left hip range of motion was limited 
in March 2006 and he complained of pain at the end points of 
all ranges of motion, he only had mild tenderness to 
palpation in the left hip and there was no additional 
limitation of motion or pain with repetitive movement.  In 
May 2007, the veteran flinched constantly and guarded his 
movements during all range of motion testing but there was no 
tenderness, swelling, or instability of the left hip.  The VA 
examiner noted that the veteran's left hip range of motion 
was limited by his morbid obesity.  This examiner also 
concluded that the veteran's left hip strain was less likely 
than not related to his service-connected residuals of a left 
hip fracture with degenerative changes.  Because the 
veteran's service-connected residuals of a left hip fracture 
with degenerative changes is not manifested by marked knee or 
hip disability, the Board finds that a disability rating 
greater than 20 percent is not warranted.  Id.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for an initial rating greater 
than 10 percent for right hip tendonitis.  Initially, the 
Board notes that, although the veteran was not treated for 
right hip tendonitis during active service, the VA examiner 
opined in August 2004 that the veteran's right hip condition 
was due to his service-connected left hip condition because 
the veteran favored the left hip, shifting weight to his 
right hip and causing some inflammation of the right hip 
tendon.  The remaining post-service medical evidence shows 
that the veteran's service-connected right hip tendonitis is 
manifested by, at most, his complaints of painful motion; 
these complaints appear to be the basis for the 10 percent 
rating currently (and initially) assigned for service-
connected right hip tendonitis.  See 38 C.F.R. § 4.71a, 
DC 5204 (2008).  Repeated x-rays of the veteran's right hip 
have been negative or normal.  The veteran also had a full 
range of motion in the right hip in January 2004.  In March 
2006, the VA examiner noted that the veteran's morbid obesity 
limited his flexion to 45 degrees when in the supine position 
and that the veteran flexed his hips to 90 degrees while 
seated without any obvious discomfort.  The veteran reported 
in May 2007 that his right hip pain had no effect on his 
activities of daily living and his right hip range of motion 
again was limited by his obesity to 95 degrees of flexion.  
There was no right hip ankylosis noted on any examination 
conducted during the pendency of this appeal.  Absent 
evidence of compensable limitation of motion of the right 
hip, the Board finds that an initial rating greater than 
10 percent for right hip tendonitis is not warranted.  Id.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1) (2008).  Although the veteran has 
contended that his service-connected bilateral hip disability 
resulted in the loss of his last job, there is no objective 
evidence that these disabilities have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the evidence of record from the 
day the veteran filed these claims to the present also 
supports the conclusion that he is not entitled to additional 
increased compensation for his service-connected disabilities 
at any other time within the appeal period.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claim of 
service connection for a left knee disability is reopened; to 
this extent only, the appeal is granted.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a low back disability 
with degenerative joint disease and lumbar strain is denied.

Entitlement to a disability rating greater than 20 percent 
for residuals of a left hip fracture with degenerative 
changes is denied.

Entitlement to an initial rating greater than 10 percent for 
right hip tendonitis as secondary to service-connected 
residuals of a left hip fracture with degenerative changes is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


